Exhibit 10.1

CONSENT AND FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS CONSENT AND FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is entered into as of October 3, 2017 by and among the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), POWER SOLUTIONS INTERNATIONAL, INC., a Delaware corporation
(“Parent”), PROFESSIONAL POWER PRODUCTS, INC., an Illinois corporation (“PPPI”),
POWERTRAIN INTEGRATION ACQUISITION, LLC, an Illinois limited liability company
(“PIA”), BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company
(“Bi-Phase”; Parent, PPPI, PIA and Bi-Phase are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), and each of the parties listed on the signature
pages hereto as Loan Parties (together with Parent and Borrowers, collectively,
jointly and severally, “Loan Parties” and each, individually, a “Loan Party”).

WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Second
Amended and Restated Credit Agreement dated as of June 28, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, Borrowers have notified Agent that Parent desires to consummate the
Specified Acquisition (as defined in that certain Fifth Amendment Side Letter
dated as of the date hereby by Borrowers in favor of Agent (the “Fifth Amendment
Side Letter”)); and

WHEREAS, Borrowers, Agent and Lenders have agreed to modify the Credit Agreement
and consent to the Specified Acquisition, in each case subject to the terms and
provisions hereof;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.        Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement.

2.        Consent. Subject to the satisfaction of the conditions set forth in
Section 6 below and in reliance upon the representations and warranties of
Borrowers set forth in Section 7 below, Lenders hereby consent to the
consummation of the Specified Acquisition in accordance with the Specified
Purchase Agreement (as defined in the Fifth Amendment Side Letter) so long as
(x) the Specified Acquisition is consummated on or prior to November 30, 2017,
(y) after giving effect to the consummation of the Specified Acquisition, Excess
Availability is not less than $1,000,000 and (z) the Purchase Price does not
exceed $6,000,000. This is a limited consent and shall not be deemed to
constitute a consent to any other modification of the Loan



--------------------------------------------------------------------------------

Documents, and shall not be deemed to prejudice any right or rights which Agent
or the Lenders may now have or may have in the future under or in connection
with any Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended from time to time.

3.        Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 6 below and in reliance upon the representations
and warranties of the Loan Parties set forth in Section 7 below, the Credit
Agreement is amended as follows:

(a)        The definition of “Availability Block” set forth in Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Availability Block” means an amount equal to $12,500,000 less an amount equal
to the lesser of (x) $6,250,000 and (y) the amount equal to the Borrowing Base
less the Maximum Revolver Amount (which amount shall be deemed to be not less
than $0).

4.        Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

5.        Reaffirmation and Confirmation. Each Loan Party hereby ratifies,
affirms, acknowledges and agrees that the Credit Agreement and the other Loan
Documents represent the valid, enforceable and collectible obligations of such
Loan Party, and further acknowledges that there are no existing claims,
defenses, personal or otherwise, or rights of setoff whatsoever with respect to
the Credit Agreement or any other Loan Document. Each Loan Party hereby agrees
that this Amendment in no way acts as a release or relinquishment of the Liens
and rights securing payments of the Obligations. The Liens and rights securing
payment of the Obligations are hereby ratified and confirmed by the Loan Parties
in all respects.

6.        Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date first written above upon the satisfaction of the
following conditions precedent:

(a)        Each party hereto shall have executed and delivered this Amendment to
Agent;

(b)        All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to Agent and its legal
counsel; and

(c)        No Default or Event of Default shall have occurred and be continuing.

 

-2-



--------------------------------------------------------------------------------

7.        Representations and Warranties. In order to induce Agent and Lenders
to enter into this Amendment, each Loan Party hereby represents and warrants to
Agent and Lenders, after giving effect to this Amendment:

(a)        All representations and warranties contained in the Credit Agreement
(other than Sections 4.8 and 4.12 with respect to the facts and circumstances
set forth in the RSM Letter) and the other Loan Documents are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

(b)        No Default or Event of Default has occurred and is continuing; and

(c)        This Amendment and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

8.        Miscellaneous.

(a)        Correction. Reference to Section 6.6(a)(i)(E) of the Credit Agreement
set forth in Section 3(q) of that certain Third Amendment, Consent and Waiver to
Second Amended and Restated Credit Agreement dated as of March 31, 2017 among
Agent, Borrowers, Loan Parties and Lenders is hereby deemed to refer to
Section 6.6(b)(i)(E) of the Credit Agreement.

(b)        Expenses. Borrowers agree to pay on demand all Lender Group Expenses
of Agent in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment in accordance with the terms of the Credit
Agreement.

(c)        Governing Law. This Amendment shall be a contract made under and
governed by, and construed in accordance with the internal laws of the State of
Illinois.

(d)        Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic photocopy (i.e. “pdf”) shall be effective
as delivery of a manually executed counterpart hereof.

9.        Release. In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its respective successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably

 

-3-



--------------------------------------------------------------------------------

releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known as of the date of this Amendment, both at law and in equity, which each
Loan Party, or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, in each case for or on account of, or in
relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto.

[Signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:     POWER SOLUTIONS INTERNATIONAL, INC.,     a Delaware corporation  
    By:   /s/ Charles F. Avery, Jr.       Name:   Charles F. Avery, Jr.      
Title   CFO     PROFESSIONAL POWER PRODUCTS, INC.,     an Illinois corporation  
    By:   /s/ Charles F. Avery, Jr.       Name:   Charles F. Avery, Jr.      
Title   CFO     POWERTRAIN INTEGRATION ACQUISITION, LLC,     an Illinois limited
liability company       By:   /s/ Charles F. Avery, Jr.       Name:   Charles F.
Avery, Jr.       Title   CFO     BI-PHASE TECHNOLOGIES, LLC,     a Minnesota
limited liability company       By:   /s/ Charles F. Avery, Jr.       Name:  
Charles F. Avery, Jr.       Title   CFO



--------------------------------------------------------------------------------

LOAN PARTIES:     THE W GROUP, INC.,     a Delaware corporation       By:   /s/
Charles F. Avery, Jr.       Name:   Charles F. Avery, Jr.       Title   CFO    
POWER SOLUTIONS, INC.,     an Illinois corporation       By:   /s/ Charles F.
Avery, Jr.       Name:   Charles F. Avery, Jr.       Title   CFO     POWER GREAT
LAKES, INC.,     an Illinois corporation       By:   /s/ Charles F. Avery, Jr.  
    Name:   Charles F. Avery, Jr.       Title   CFO     AUTO MANUFACTURING,
INC.,     an Illinois corporation       By:   /s/ Charles F. Avery, Jr.      
Name:   Charles F. Avery, Jr.       Title   CFO     TORQUE POWER SOURCE PARTS,
INC.,     an Illinois corporation       By:   /s/ Charles F. Avery, Jr.      
Name:   Charles F. Avery, Jr.       Title   CFO

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

    POWER PROPERTIES, L.L.C.,     an Illinois limited liability company     By:
The W Group, Inc., as sole managing member       By:   /s/ Charles F. Avery, Jr.
      Name:   Charles F. Avery, Jr.       Title   CFO     POWER PRODUCTION,
INC.,     an Illinois corporation       By:   /s/ Charles F. Avery, Jr.      
Name:   Charles F. Avery, Jr.       Title   CFO     POWER GLOBAL SOLUTIONS,
INC.,     an Illinois corporation       By:   /s/ Charles F. Avery, Jr.      
Name:   Charles F. Avery, Jr.       Title   CFO     PSI INTERNATIONAL, LLC,    
an Illinois limited liability company       By:   /s/ Charles F. Avery, Jr.    
  Name:   Charles F. Avery, Jr.       Title   CFO     XISYNC LLC,     an
Illinois limited liability company     By: The W Group, Inc., as sole managing
member       By:   /s/ Charles F. Avery, Jr.       Name:   Charles F. Avery, Jr.
      Title   CFO

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION,     a national banking
association, as Agent, as Lead Arranger, as Book Runner, and as a Lender      
By:   /s/ Brian Hynds       Name:   Brian Hynds       Title   Vice-President

 

Signature Page to Fifth Amendment to Second Amended and Restated Credit
Agreement